Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 1 of 23

Exhibit 6
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 2 of 23

LOGIN

CREATE A FREE ACCOUNT

HOME NEWSCENTER- BLOG

Tuesday, September 7, 2021 \ m= ff

Hitachi Consulting and Powershelf® to Deliver Digital
Technology Solution to Retail

Share Article

Turnkey solution combines software, sensors and services to provide a breakthrough in shelf automation,
data management and measurement.

ANNAPOLIS, MD (PRWEB) JANUARY 13, 2017

Hitachi Consulting and Powershelf® are accelerating the deployment of
smart shelves and software to U.S. retail stores by announcing
Powershelf as a Service—a breakthrough in shelf automation, data
management and measurement that combines software, sensors and
services into one turnkey solution. The solution, which uses Microsoft
Azure and Microsoft Power Bl, will expedite retailers’ ability to leverage
live data to make informed decisions about dynamic pricing, inventory
and merchandising solutions at the store level. Powershelf as a Service
embraces the importance of data in retailers’ decision-making
processes and provides loT-enabled Powershelf smart shelf units as
well as back-end data, process improvement services and maintenance
into one subscription-based program. The new offering will expedite
less costly adoption while delivering improved efficiency and
accelerating ROI and benefits at the shelf.

“Hitachi Consulting's new business models, Microsoft's World Class
Azure Platform and Powershelf’s innovative technology equals industry
changing solutions. That is the winning formula we are using to bring
digital customer experiences and digital operations to disrupt the retail
industry,” said Jeff Gray, Senior Vice President of Hitachi Consulting.

The Powershelf smart shelf units consist of a series of shelves that hold
and display products. Built-in Powershelf technology tracks product
availability; when a shelf is empty, a restocking alert is automatically
sent to store personnel. The solution utilizes Azure and Power BI to

>
ET
aa

An illustration of a retail shelf
fully equipped with the
Powershelf system.

Hitachi Consulting's
new business
models, Microsoft's
World Class Azure
Platform and
Powershelf’s
innovative
technology equals
industry changing
solutions.
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 3 of 23
analyze when, where and why products sell so fast, allowing retailers and consumer product companies

to identify trends and avoid out of stocks before they ever happen.

“Retailers are increasingly able to leverage loT sensors and data to enhance their businesses, and
solutions like Powershelf have the potential to vastly transform a retailer's ability to meet customer
demang,’ said Brendan O'Meara, Senior Director, Worldwide Retail at Microsoft.

Powershelf as a Service is already being well received in several leading retailers and with key
manufacturers. According to John White, co-CEO of Powershelf, “The collaboration of Microsoft and
Hitachi Consulting in the selling, implementation and further enhancement of applying data creation is
clearly an accelerator and game-changer for the industry.”

The Powershelf technology will be showcased in the Microsoft booth (#2803) at the National Retail
Federation (NRF) Big Show in New York City from January 15 through January 17.

About Powershelf

Powershelf is a leading provider of retail technology solutions. The patented technology—the Powershelf
system—provides constant power and two-way communications to software-enabled applications and
devices that deliver a variety of advertising, merchandising and pricing services to customers. Powershelf
is designed to address the critical, ongoing challenges faced by retailers and CPG manufacturers around
the world. For more information, please visit M SmartRetail.com

About Hitachi Consulting Corporation

Hitachi Consulting is the global management consulting and IT services business of Hitachi Ltd., a global
technology leader and a catalyst of sustainable societal change. In that same spirit — and building on its
technology heritage — Hitachi Consulting is a catalyst for positive business change, propelling companies
ahead by enabling superior operational performance. Working within their existing processes and
focusing on targeted functional challenges, we help our clients respond to dynamic global change with
insight and agility. Our unique approach delivers measurable, sustainable business results and a better
consulting experience. (Steve.Sharpless(at)HitachiConsulting(dot)com)

Share article on social media or email:

OOOH @O®

View article via:
PDF PRINT

Contact Author

ALISA GREENWOOD

+1 (410) 268-0030 Ext: 200

ca
1:21-cv- -

News Center

y (f)

Questions about a news article you've read?
- contact and available social following information is listed in the top-right of all

news releases.

Questions about your PRWeb account or interested in learning more about our news services?

Call PRWeb: 1-866-640-6397

 

 

A FREE ACCOUNT SHIN

  

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks

of Vocus, Inc. or Vocus PRW Holdings, LLC.
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 5 of 23

REE AC
HOME NEWSCENTER BLOG
Tuesday, September 7, 2021 >) = ¢

Powershelf Presented at Conference Sponsored by GE
Digital and The Association for Packaging and
Processing Technologies (PMMI)

Share Article

TE TT RTT

SERN ATER OMRON IMT RE RR TRETINOIN RS Sap CTOS EN TC
nen er A a ES TST

Powershelf Co-CEO John White spoke about digital transformation and loT solutions at the Technology
Immersion and Benchmarking Summit

ANNAPOLIS, MD. (PRWEB) DECEMBER 08, 2017
is
POWEREH ELF

John White, Co-CEO of Powershelf and Compass Digital, spoke about SOLUTION
the importance of digital transformation in the consumer packaged , if
goods industry at the Technology Immersion and Benchmarking
Summit in Greenville, South Carolina.

Powershelf provides Internet of Things (loT) solutions to chain retailers
and consumer packaged goods companies. The Powershelf platform
enables retailers to transform their stores into smart, connected
environments. The platform collects on-shelf data which can be used to
realize greater operational efficiencies, reduce out-of-stock incidences,
improve demand forecasting, reduce waste, and, ultimately, offer
shoppers lower prices and more personalized promotions.

 

Powershelf Co-CEO John
White discusses loT and
digital transformation at the
Technology Immersion and

“The consumer goods industry is poised on the edge of a massive Benchmarking Summit
transformation,’ White said. “Digital technology has already

revolutionized the path-to-purchase, and new innovations are promising

to radically alter the way we shop, both online and in brick-and-mortar. The consumer

My goal is to help industry leaders understand the digital landscape and . .

show them how they can adapt to the digital-first way of doing goods industry IS
business.” poised on the edge
of a massive

The Technology Immersion and Benchmarking Summit was sponsored .
ad . transformation

by GE Digital and The Association for Packaging and Processing
1:21-cv-00309-ELH Document 44-6 Filed 09/07/2
Teahnotogics es (PMI) ). Operations, IT and engineering leaders from Re (07/21 Page 6 of 23

consumer packaged goods and equipment manufacturing industries attended the conference to learn
about the power of digital technology and its potential to disrupt their industries. Other key speakers
included representatives of Intel, Hewlett-Packard Enterprise and GE.

The conference was held at the GE Power manufacturing facility in Greenville, South Carolina on
December 5 and 6. More information about the conference is available at
https://ge.cvent.com/c/express/cbd28b9a-dffd-4a32-b681-135e64157c76.

About GE

GE is the world’s Digital Industrial Company, transforming industry with software-defined machines and
solutions that are connected, responsive and predictive. GE is organized around a global exchange of
knowledge, the “GE Store,” through which each business shares and accesses the same technology,
markets, structure and intellect. Each invention further fuels innovation and application across our
industrial sectors. With people, services, Naty ns and scale, GE delivers better outcomes for
customers by speaking the language of industry. ttp://www.ge.com

About PMMI

PMMI, The Association for Packaging and Processing Technologies, represents the voice of more than
800 North American manufacturers and suppliers of equipment, components and materials as well as
providers of related equipment and services to the packaging and processing industry. We work to
advance a variety of industries by connecting consumer goods companies with manufacturing solutions
through the world-class PACK EXPO portfolio of trade shows, leading trade media and a wide range of
resources to empower our members. The PACK EXPO trade shows unite the world of processing and
packaging to advance the industries they serve: PACK EXPO International, PACK EXPO Las Vegas,
Healthcare Packaging EXPO, PACK EXPO East, EXPO PACK México, EXPO PACK Guadalajara and
ProFood Tech. PMMI Media Group connects manufacturers to the latest solutions, trends and
innovations in processing and packaging year-round through brands including Packaging World,
Automation World, Healthcare Packaging, Contract Packaging, ProFood World and Packaging +
Processing OEM. PMMI Business Drivers assist members in pursuing operational excellence through
workforce development initiatives, deliver actionable business intelligence on economic, market and
industry trends to support members’ growth strategies, and actively connect the supply chain throughout
the year.

About Powershelf

Powershelf is a leading provider of retail technology solutions. The patented technology—the Powershelf
system—provides constant power and two-way communications to software-enabled applications and
devices that deliver a variety of advertising, merchandising and inventory services to suppliers,
distributors, stores and shoppers. Powershelf is designed to address the critical, ongoing challenges
faced by Fe retailers aie CPG manufacturers around the world, in order to lower global food prices. Visit
http://iotsmartreté m for more information.

ec enemas SWRA A eT STR HAST ASEH ACOH RT RT EO RENEE a LE SNE AEA EERE EA

Share article on social media or email:

OOOM@®

View article via:
PDF PRINT
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 7 of 23
Contact Author

MERCED TE: corer

ALISA GREENWOOD
+1 (410) 268-0030 Ext: 200

@Powershelf

VISIT WEBSITE

 

News Center

 

/

y (f)

nee

 

Questions about a news article you've read?

contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?

>all PRWeb: 1-866-640-6397

 

Upshot 5)

 

aay
—

 

 

ASION

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 8 of 23

QOGIN
LW iil

CREATE A FREE ACCOUNT

HOME NEWSCENTER- BLOG

at,

antamb N91 AN Wy

day, oeptemper /

Powershelf® and Hitachi Consulting Introduce New
lol Smart Retail Shelves Powered by Microsoft Azure

Share Article
YOO) @

New Technology Will Increase On-Shelf Availability and Generate Shopper Insights

ANNAPOLIS, MD (PRWEB) DECEMBER 02, 2016

Powershelf® and Hitachi Consulting are working with Microsoft to
introduce smart shelves to US retail stores. The new Powershelf smart
shelf units will be installed in 15 supermarkets of a leading Midwest
supermarket chain. KING'S HAWAIIAN®, America’s leading provider of
Hawaiian food, will be the first to use the new smart shelves to reduce
out-of-stock incidents and ensure shoppers can find its products while
shopping this holiday season. By dramatically reducing the amount of
time KING'S HAWAIIAN shelves are empty, the company is making
customers’ shopping experiences a little less frustrating and also
limiting the revenue that can potentially be lost when shelves are empty.

 

The units consist of a series of shelves that hold and display products. Powershelf smart shelf

Built-in Powershelf technology tracks product availability; when a shelf developed for King's
is empty, a restocking alert is automatically sent to store personnel. The Hawaiian.

solution utilizes Microsoft Azure and Microsoft Power BI to analyze
when, where, and why products sell so fast, allowing retailers and
consumer product companies to identify trends and avoid out of stocks

before they ever happen. By making more

products available
John Linehan, Executive Vice President of Strategy and Business we are providing
Development at KING'S HAWAIIAN, was impressed with early pilot .

results and believes the technology will lead to better customer shoppers with q
satisfaction and improved sales performance. “Improving out of stocks more positive

is an important strategy for KING'S HAWAIIAN, and Powershelf will give shopping

us the data to manage this metric most effectively,” said Linehan. “We experience, while
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 9 of 23
look forward to expanding this technology to as many of our retailers as reducing the cost

soon as it is practical. of restocking. This
KING'S HAWAIIAN and its respective retailers and distributors will be isa powerful first
able to access data gathered by the units—including historical out-of- step into the future

stock incidents and loss of potential sales—in real-time through the
Internet of Things (loT) with a customized digital dashboard co-
developed by Microsoft and Hitachi Consulting.

of retail.

“We have spent years working with our partners to develop this loT

solution that helps to solve out of stocks, and | am excited to see it introduced in time for this holiday
shopping season,” said Larry McWilliams Co-CEO of Powershelf. “By making more products available we
are providing shoppers with a more positive shopping experience, while reducing the cost of restocking.
This is a powerful first step into the future of retail.”

Brendan O'Meara, Managing Director of Worldwide Retail at Microsoft, explained why the data gathered
by these units is so valuable. “Our collaboration with Powershelf enables us to leverage the Microsoft
Cloud to combine a retailer's inventory data with the data Powershelf sensors gather from the store floor
and visualize it using Power BI tools,” said O'Meara. “Decision makers can use their custom dashboard to
see the state of their stores and supply chains in real-time and react much faster than in the past.”

About Powershelf

Powershelf is a leading provider of retail technology solutions. The patented technology—the Powershelf
system—provides constant power and two-way communications to software-enabled applications and
devices that deliver a variety of advertising, merchandising and pricing services to customers. Powershelf
is designed to address the critical, ongoing challenges faced byt retailers and CPG manufacturers around
the world. For more information, please visit | C

About Hitachi Consulting Corporation

Hitachi Consulting is the global management consulting and IT services business of Hitachi Ltd., a global
technology leader and a catalyst of sustainable societal change. In that same spirit — and building on its
technology heritage — Hitachi Consulting is a catalyst for positive business change, propelling companies
ahead by enabling superior operational performance. Working within their existing processes and
focusing on targeted functional challenges, we help our clients respond to dynamic global change with
insight and agility. Our unique approach delivers measurable, sustainable business results and a better
consulting experience.

About KING'S HAWAIIAN

Founded more than 60 years ago in Hilo, Hawaii, by Robert R. Taira, KING'S HAWAIIAN is a family-owned
business that for three generations has been dedicated to providing irresistible, original recipe Hawaiian
foods made with Aloha Spirit. A priority for the company is sharing the Hawaiian Way — a uniquely
Hawaiian approach to hospitality based on graciousness, generosity, and a commitment to making
everyone feel a part of the KING'S HAWAIIAN ‘ohana’ (extended family). KING'S HAWAIIAN makes the #1
branded dinner roll in the United States, along with other great Hawaiian foods. The company operates
baking facilities in Formanice, California and 1 Oakwood, Georgia. For more information, visit the company’s
website at | 4www.KingsHawaiia , "Like" KING'S HAWAIIAN on Facebook and Follow KING'S
HAWAIIAN on Twitter.

Share article on social media or email:

OOOM@®
_ Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 10 of 23
View article via:

PDF PRINT

Contact Author

ALISA GREENWOOD

+1 (410) 268-0030 Ext: 200

VISIT WEBSITE

 

News Center

 

w (Ff)

NJ

 

Questions about a news article you've read?

contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?

1-866-640-6397

 

 

BEST, mF
— Upshot 5)
7
CREATE A FREE ACCOUNT ISHN

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 11 of 23

 

Powershelf to Showcase Innovative New Technology
for lol Smart Retail at Food Marketing Institute
Connect

OOOOO

Powershelf gains momentum in loT Smart Retail environment, showcasing new technology in the SAP
booth #2035 at FMI Connects Marketplace at McCormick Center in Chicago, IL June 20-23rd.

CHICAGO, IL (PRWEB) JUNE 20, 2016

Powershelf gains momentum in loT Smart Retail environment,
showcasing new technology in the SAP booth #2035 at FMI Connects
Marketplace at McCormick Center in Chicago, IL June 20-23rd. During
FMI Connect, the global trade association for food retail, Compass is
planning to show how Compass Powershelf is saving retailers money,
reducing cost of goods and improving the overall customer shopping
experience.

The loT Smart Retail technology is aimed at reducing out of stocks
(OOS), streamlining inventory management, allowing for dynamic
pricing, digitally engaging consumers in their shopping and improving
overall retail experience. Current research suggests a retailer is out of
stock an average of 8%, and for a retailer like Wal-Mart, that can equate
10's of billions of dollars in lost sales. John White, Co CEO of Digital shelving is
owershelf, the leading provider in retail technology solutions with two-
way communications delivering advertising, merchandising availability, the ground that all
promotional and pricing services to customers, plans to showcase how retailers should
these technologies are changing the face of retail for some of the large embark on as an
retailers in food, mass, and drug that have begun installing Powershelf. get
effort to positively

“From connected consumer engagement to smarter retail experiences, influence the
we are uncovering the benefits for both consumers and retailers with quality of shopping
apps and beacons to eventually eliminate fines associated with

 
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 12 of 23
inaccurate pricing structures to alerting consumers about out-of-stock experiences for all

goods.” says White. “Digital shelving is the ground that all retailers
should embark on as an effort to positively influence the quality of EOSUMErs.
shopping experiences for all consumers.”

Larry McWilliams, Past President of Campbell Soup and co-CEO of

Powershelf, speaks on why he is so excited about this new technology: “One of my greatest challenges in
consumer products was reducing lost sales by fixing out of stocks, costing us up to 15% a year even
when we had the product in stock at our distribution centers. What other technology gives such a
significant Return on Investment (ROI) and improves the shopper experience? None. loT Smart Retail
increases incremental sales and improves operational efficiencies, ultimately leading to better
shareholder value.”

About Powershelf:
Powershelf is a leading provider of retail technology solutions. Our proprietary technology—the
Powershelf® system—provides constant power and two-way communications to software-enabled
applications and devices which deliver a variety of advertising, merchandising and pricing services to
customers. The Powershelf® system includes out-of-stock replenishment, at-the-shelf video advertising,
and electronic shelf label systems that address critical, ongoing challenges faced by retailers and CPG
manufacturers. Powershelf also offers a nationwide network of thousands of highly trained professionals
who perform on-the-ground services such as shelf monitoring and restocking, at-the-shelf marketing, and
custom installation and maintenance of the Powershelf® system. For more information, please visit

{ '. To learn more about creating a smart retail environment, and what the
industry thes: to say, visit |

About John White:

John White is the Chairman and Co-CEO of Powershelf. In this capacity, Mr. White is leading retailers and
consumer goods companies in creating loT Smart Retail environments. He does this through the use of
shelf edge technology, beacons, electronic pricing, and data analytics to drive more efficiencies and
generate better opportunities in sales, marketing, and operations.

Mr White is also the Chairman and CEO of Compass Marketing, Inc., an industry leader in the strategic
marketing and sales consultation for many leading global consumer packaged goods companies
including clients like Procter & Gamble, Johnson & Johnson, Colgate, Smuckers, McCormick Spice
Company, etc. Prior to founding Compass Marketing, Mr. White served as the youngest Director at
Acosta, the leading sales and marketing agency for the grocery trade.

John is a native of Maryland, and holds a Master's Degree in Business from the University of Baltimore.
He is very active in the community and directs Compass philanthropic efforts and support through the
Compass Cares Foundation. He currently serves on the advisory board of iFred, and previously served on
the board of the United Way Campaign of Maryland.

About Food Marketing Institute

FMI is the trade association that serves as the voice of food retail. We assist food retailers in their noble
role of feeding families and enriching lives. FMI’s U.S. members operate nearly 40,000 retail food stores
and 25,000 pharmacies, representing a combined annual sales volume of almost $770 billion. Through
programs in public affairs, food safety, research, education and industry relations, FMI offers resources
and provides valuable benefits to more than 1,225 food retail and wholesale member companies in the
United States and around the world. FMI membership covers the spectrum of diverse venues where food
is sold, including single owner grocery stores, large multi-store supermarket chains and mixed retail
stores.
_Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 13 of 23
Share article on social media or email:

OOOH @®

View article via:
PDF PRINT

Contact Author

ALISA GREENWOOD

+1 (410) 268-0030 Ext: 200

KEVIN NEMETZ

630-301-2312

 

 

News Center

 

)

:
wy |

|

 

Questions about a news article you've read?

contact and available social following information is listed in the top-right of all

news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 14 of 23
1-866-640-6397

 

 

ed =
CREATE A FREE ACCOUNT SH] N

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 15 of 23

 

Powershelf CEO Heads Smart Retail Panel Shares
Insight on Creating a Smarter Retail Environment

Share Article
YO) @® @

Will Educate Retailers On The Benefits Of Creating A Smart Retail Environment

SANTA CLARA, CALIF. (PRWEB) MAY 11, 2016

Powershelf CEO John White is set to lead the “Opportunities for
Beacons, NFC, LBS and Contextual Applications” loT Smart Retail panel
on Thursday, May 12, 2016 at 4:30 pm at the Santa Clara Convention
Center. During the Internet of Things World, the world’s largest and most
comprehensive loT event, White will educate retailers on the benefits of
creating a smart retail environment.

 

Powershelf detects when

shelves are empty to help

Powershelf uses loT technology to reduce out of stocks (OOS), retailers reduce their out-of-
streamline inventory management, enable dynamic pricing, digitally stock rate.

engage consumers in their shopping and improve the overall retail

experience. Current research suggests a retailer is out of stock an

average of 8 percent, and for a retailer like Wal-Mart, that can equate to Digital shelving is
tens of billions of dollars in lost sales. As the founder of Powershelf, the the ground that all
leading provider of retail technology solutions with two-way ;

communications delivering advertising, merchandising availability, retailers should

promotional and pricing services to customers, White will cover the embark on as an

gamut of the following opportunities for Beacons, NFC, LBS and effort to positively

Contextual Applications: influence the
Revolutionizing in store and online retail experiences quality of shopping
Examining the range of applications: i.e. Supply Chain Control; experiences for all
NFC Payments; Intelligent Shopping Applications; Smart Product consumers.
Management

Where are the revenue & partnership opportunities?

Maintaining privacy and security
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 16 of 23
Communicating Data Use Policies and Practicing Digital Ethics

Best practices for using user data

“From connected consumer engagement to smarter retail experiences, we are uncovering the benefits for
both consumers and retailers with apps and beacons to eventually eliminate fines associated with
inaccurate pricing structures to alerting consumers about out-of-stock goods,” said White. “Digital
shelving is the ground that all retailers should embark on as an effort to positively influence the quality of
shopping experiences for all consumers.”

About Powershelf

Powershelf is a leading provider of retail technology solutions. Our proprietary technology—the
Powershelf® system—provides constant power and two-way communications to software-enabled
applications and devices which deliver a variety of advertising, merchandising and pricing services to
customers. The Powershelf® system includes out-of-stock replenishment, at-the-shelf video advertising,
and electronic shelf label systems that address critical, ongoing challenges faced by retailers and CPG
manufacturers. Powershelf also offers a nationwide network of thousands of highly trained professionals
who perform on-the-ground services such as shelf monitoring and restocking, at-the-shelf marketing, and
custom installation and maintenance of the Powershelf® system. For more information, please visit

About John White

John White is the Chairman and Co-CEO of Powershelf. In this capacity, Mr. White is leading retailers and
consumer goods companies in creating loT Smart Retail environments. He does this through the use of
shelf edge technology, beacons, electronic pricing, and data to drive more efficiencies and generate better
opportunities in sales, marketing, and operations.

Mr. White is also the Chairman and CEO of Compass Marketing, Inc., an industry leader in strategic
marketing and sales consultation for many leading global consumer packaged goods companies
including Procter & Gamble, Johnson & Johnson, and McCormick Spice Company. Prior to founding
Compass Marketing, Mr. White served as the youngest Director at Acosta, the leading sales and
marketing agency for the grocery trade.

Mr. White is a native of Maryland, and holds a Master's Degree in Business from the University of
Baltimore. He is very active in the community and directs Compass's philanthropic efforts and support
through the Compass Cares Foundation. He currently serves on the board of directors of the Anne
Arundel Economic Development Corporation, is on the advisory board of iFred, and previously served on
the board of the United Way Campaign of Maryland.

About Compass Marketing Inc.

Compass Marketing Inc. is headquartered in Annapolis, MD and is a leader in providing sales and
marketing to a powerful portfolio of Fortune 100 clients, who collectively have over $400 billion in annual
sales. For more information, please visit €

HHH

Share article on social media or email:

OOOH” O®

View article via:
PDF PRINT
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 17 of 23

Contact Author

ALISA GREENWOOD

+1 (410) 268-0030 Ext: 200

Media

 

 

News Center

 

w (Ff)

a

 

Questions about a news article you've read?

ea contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?

zal »: 1-866-640-6397

 

SEARCH i)
= = Upshot 1

 

SHIN

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 18 of 23

  

Powershelf Out-of-Stock Sensors are the Focus of New
Food Industry Study

Share Article

Study Will Investigate Use of Powershelf Intelligent Shelving Solution to Reduce Out-of-Stocks and Improve
Efficiencies in Key Categories

BREA
ANNAPOLIS, MD (PRWEB) NOVEMBER 17, 2015 ere ee |) lea ee
a |

Powershelf® out-of-stock sensors will be the focus of new food
industry pilot program, the Out-of-Stock Inventory Management test,
measuring possible solutions to grocery out-of-stocks. The program is
led by a joint task force consisting of Giant Eagle, the Food Marketing
Institute (FMI), the University of Maryland, Ernst & Young, dozens of
leading manufacturers, and Powershelf. The program is scheduled to
run from November 2015 through January 2016 and will measure the
effectiveness of Powershelf out-of-stock sensors in four Giant Eagle
stores in the Columbus, Ohio area.

 

Powershelf sensors installed
in the sports drinks section of
a Giant Eagle in Columbus,

Unlike previous industry studies which emphasized the distribution
chain, the Out-of-Stock Inventory Management test focuses on the
individual store level, where industry studies have shown nearly three-

quarters of all out-of-stocks occur. The Giant Eagle stores in this pilot Ohio.

will be divided into two groups: control and test stores, both of which

will be outfitted with Powershelf out-of-stock sensors. The sensors will

measure on-shelf availability in the yogurt, sports drinks, beer, and “The range of
diapers categories to date with leading manufacturers representing participants in this

their interest as participants. The sensors detect when products go out- . .
of-stock and use the two-way communications capabilities of study—university
Powershelf to alert store personnel and distributor partners to remedy professors, leading
the situation. However, only the sensors in the test stores will send out manufacturers,
alerts when products go out-of-stock. Other data collected from the test retailers, industry

groups—shows just
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 19 of 23
includes response time to address the OOS and estimated loss of sales how importa nt this

on both non-promoted and promoted participating SKUs. issue is to the food

"The range of participants in this study—university professors, leading industry.”
manufacturers, retailers, industry groups—shows just how important

this issue is to the food industry,’ said John White, Chairman and co-

CEO of Powershelf. “We believe that this test will provide us with even

more powerful evidence as to the effectiveness of Powershelf.”

The grocery industry loses tens of billions of dollars in revenue every year due to out-of-stocks and rising
consumer frustration. Despite 25 years of studies, the problem remains. In fact, industry studies show
that about 8 percent of the products in a store are out-of-stock at any given time.

“Solving the retail out of stock challenge is one of the most significant opportunities facing the retail food
and consumer products industry today’, said Mark Baum, Senior Vice President, Industry Relations and
Chief Collaboration Officer at FMI. “FMI is at the forefront in addressing innovation and technology
advancements in our Industry. We are very excited to be collaborating with our members on the
Powershelf capability and on future pilots.”

The results of the Columbus pilot program are expected to be released in early Q1 2016.
For more information about Powershelf, please visit the Powershelf website

About Powershelf

Powershelf is a leading provider of retail technology solutions. Our proprietary technology—the
Powershelf® system—provides constant power and two-way communications to software-enabled
applications and devices which deliver a variety of advertising, merchandising and pricing services to
customers. The Powershelf® system includes out-of-stock replenishment, at-the-shelf video advertising,
and electronic shelf label systems that address critical, ongoing challenges faced by retailers and CPG
manufacturers. Powershelf also offers a nationwide network of thousands of highly trained professionals
who perform on-the-ground services such as shelf monitoring and restocking, at-the-shelf marketing, and
custom installation and maintenance of the Powershelf® system. For more information, please visit

About Compass Marketing, Inc.

Strategic advisers to the world’s top consumer products manufacturers. Compass has extensive
experience in the CPG and retail industries, and proudly represents a powerful portfolio of Fortune 100
clients, who collectively have over $300 billion in annual online and in-store sales. For more information
visit ott arkKel

About Food Marketing Institute (FMI)

Food Marketing Institute proudly advocates on behalf of the food retail industry. FMI's U.S. members
operate nearly 40,000 retail food stores and 25,000 pharmacies, representing a combined annual sales
volume of almost $770 billion. Through programs in public affairs, food safety, research, education and
industry relations, FMI offers resources and provides valuable benefits to more than 1,225 food retail and
wholesale member companies in the United States and around the world. FMI membership covers the
spectrum of diverse venues where food is sold, including single owner grocery stores, large multi-store
supermarket chains and mixed retail stores. For more information, visit and for
information regarding the FMI foundation, visit

Share article on social media or email:

OOOMYO®
_ Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 20 of 23
View article via:

PDF PRINT

Contact Author

ALISA GREENWOOD

+1 (410) 268-0030 Ext: 200

VISIT WEBSITE

 

News Center

 

¥ (f)

 

Questions about a news article you've read?

teach out to tl tor: contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?

1-866-640-6397

 

SEARCH Upshot */")

 

 

SHIN

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 21 of 23

Powershelf Announces Partnership with SES-imagotag

OOOG®

Strategic partnership brings two solutions companies together

ANNAPOLIS, MD. (PRWEB) AUGUST 01, 2018

Powershelf, a leading provider of retail technology solutions, and SES-imagotag, the global leader in
Electronic Shelf Labels (ESL) and retail loT solutions out of Paris, France, today announced a strategic
partnership.

The partnership will include integrating both companies’ proprietary technologies for digitizing stores in
the US. The combined solution will include Smart Retail Labels, allowing consumers full transparency
around product information, ingredients and sourcing, and will offer real time engagement at shelf with
products for reviews, recommendations, recipes, etc. Additionally, the proprietary hardware and software
solutions will address out of stocks, planogram compliance, and accurate pricing. The combined solution
is intended to make a better shopping experience for consumers in store and online.

The solution will be installed at some of the current Powershelf retail and CPG customers in the U.S. as
well as select, additional launch partners.

"We are excited to join forces with SES-imagotag, the global leader in ESLs. Our customers will really
enjoy the new Smart Retail Labels. The ability to engage at shelf on a mobile phone, in real time and
without having to find and download a specific app is what consumers told us they want. Well, we have
built it with our partners at SES-imagotag. The vision and drive at SES-imagotag matches ours, and our
teams work well together,’ said John White, CEO of Powershelf and Compass Marketing

“The combined forces will allow for quicker adoption in the US. With an installed base of over 170 million
ESLs across the world, SES-imagotag is poised to lead adoption in the mobile phone rich US market.
Consumers want to engage at the shelf and in real time. Our Smart ESLs and our partnership discussions
with Powershelf, which has been in the making for years, will help accelerate just that. Our cultures,
partners, and management align very well. | am excited to join forces with them to further bring smart
shelves into the US market," said SES-imagotag CEO, Thierry Gadou.

About Powershelf
Case 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 22 of 23
Powershelf is a leading provider of retail technology solutions. The Powershelf loT platform includes

Qualcomm, Microsoft, SAP and GE integrated solutions to provide constant power and two-way
communication to software-enabled applications and devices. The platform enables retailers and
manufacturers to improve their operational efficiency, reduce out-of-stock incidents, improve demand
forecasting, reduce waste and, ultimately, lower prices. Powershelf was recently featured inside the
Microsoft booth at the National Retail Federation show in New York and inside the Qualcomm booth at
the Consumer Electronics Show in Las Vegas Visit ts for more information.

About SES-imagotag

For 25 years, SES-imagotag has been the trusted partner of retailers for in-store digital technology. SES-
imagotag, the worldwide leader in smart digital labels and pricing automation, has developed a
comprehensive loT and digital platform that delivers a complete set of services to retailers. The SES-
imagotag solution enables retailers to connect and digitally transform their physical stores; automate
low-value-added processes; improve operational efficiency; inform and serve customers; ensure
information integrity to continuously optimize on-hand inventory; prevent stock-outs and waste and
create an omni-channel service platform that builds loyalty and meets evolving consumer expectations.

Share article on social media or email:

OOOe®®

View article via:
PDF PRINT

Contact Author

JULIA FLOOD
+1 (410) 268-0030 Ext: 258

Powershelf
vy @

Media
@ 1:21-cv-00309-ELH Document 44-6 Filed 09/07/21 Page 23 of 23

  

 

News Center

 

y (f)

 

Questions about a news article you've read?

contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?

1-866-640-6397

 

 

STIIN

   

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
